USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 1 of 8



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                               CAUSE NO. 3:20-CR-78(1) DRL-MGG

 FABIAN PINA,

                         Defendant.

                                       OPINION & ORDER

       The government charged Fabian Pina with conspiracy to distribute over 500 grams of cocaine.

See 21 U.S.C. §§ 841(a)(1), 846. On September 17, 2020, Mr. Pina sought to suppress evidence obtained

by law enforcement the day of his arrest. The court held an evidentiary hearing on October 26, 2020

given the factual discrepancies. See United States v. Coleman, 149 F.3d 674, 677 (7th Cir. 1998); United

States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991). The court now denies the motion to suppress.

                                       FACTUAL FINDINGS

       On a clear and sunny August 1, 2020, Indiana State Police Trooper Andrew Rasala sat in the

median of I-94 at the 27.6-mile marker where he routinely parked to observe eastbound traffic (Tr. 7-

8). He had a clear view from his vantage point out about 250 feet (Tr. 9, 45). Around 11:40 a.m., he

observed a white Chevy Silverado—driven by Fabian Pina—approach in the inside left lane and make

an abrupt lane change to the middle lane without using a turn signal (Tr. 9).

       Considering this a traffic violation under Indiana law, Trooper Rasala decided to stop the

vehicle. Traffic was dense, so he had to wait to merge onto the highway. Trooper Rasala took about

seven miles (8-10 minutes) to catch up safely with Mr. Pina’s truck, though he never lost sight of it

(Tr. 9-10). After nearing the truck, Trooper Rasala continued to follow it for a while longer because

they were then in a construction zone. He left his lights and siren off for the moment (Tr. 10).
USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 2 of 8


        In the construction zone (unmanned because it was the weekend), Trooper Rasala saw the

truck move into the left lane without activating a turn signal until its left tires were already in the other

lane, which Trooper Rasala believed to be a violation of state law because a turn signal wasn’t activated

in advance (Tr. 11). Mr. Pina testified that he initially switched lanes to avoid a vehicle in front of him

that was swerving and almost collided into construction zone cones (Tr. 74-75). According to Trooper

Rasala, the white Silverado moved back into the right lane without activating its turn signal until it was

partially in the right lane (Tr. 11).

        Trooper Rasala turned on his emergency lights and initiated a traffic stop for what he testified

were three lane violations (Tr. 11). The truck complied. Trooper Rasala approached the passenger

window to speak with Mr. Pina (Tr. 13). Mr. Pina sat in the driver’s seat, and Luis Gonzalez sat in the

front passenger seat. Mr. Gonzalez had been sleeping until the car was pulled over. Trooper Rasala

immediately smelled the odor of burnt marijuana in the truck at the window, though he didn’t tell

either occupant (Tr. 13). Trooper Rasala informed Mr. Pina that the reason he stopped him was for

improperly changing lanes (Tr. 39-40). He obtained licenses from both gentlemen, returned to his

squad car to run standard checks on the truck and licenses, and ordered Mr. Pina to join him outside

the car to facilitate communication (Tr. 13-15, 29).

        Trooper Rasala asked Mr. Pina about their travel plans, and Mr. Pina said that they had left

Texas the day before and were heading to Holland, Michigan for migrant work (Tr. 15-16). Trooper

Rasala asked if there was anything illegal in the truck (Tr. 16). Mr. Pina said no, “[g]o ahead and search

it”—referring to the truck (Tr. 16). Trooper Rasala told Mr. Pina about smelling burnt marijuana in

the truck (Tr. 16). Mr. Pina replied that he doesn’t smoke marijuana but said Mr. Gonzalez does (Tr.

16). Because Trooper Rasala smelled burnt marijuana, he called backup. Master Trooper Council and

Trooper Thomas Maymi later arrived on scene.




                                                     2
USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 3 of 8


        Before other law enforcement arrived, Trooper Rasala walked back to the truck and spoke

with Mr. Gonzalez, asking him about his marijuana use (Tr. 16). Mr. Gonzalez admitted that he had

smoked marijuana in the truck in the past—saying smoking marijuana is “all he does”—but he

couldn’t remember the last time he smoked it in the truck (Tr. 16-17). Mr. Gonzalez testified at the

suppression hearing that, when he was asked why the truck smelled like marijuana, he told Trooper

Rasala that “[he] smoked” (Tr. 66). Mr. Gonzalez confirmed that he had smoked marijuana two or

three days beforehand; and he had done so in the truck about a week before, after which the truck

had been cleaned (Tr. 68-70). Mr. Gonzalez provided a different account of his travel plans (Tr. 17).

        When Trooper Maymi arrived, he too smelled the odor of burnt marijuana coming from the

truck (Tr. 55). Trooper Rasala searched the truck and discovered a duffle bag in the back seat that

contained Dearfoams® loafers (Tr. 19, 31-32). Before any Miranda warnings, Trooper Rasala

questioned Messrs. Pina and Gonzalez about the bag and loafers, who made statements unspecified

on this record (Tr. 32-33). Trooper Rasala pulled the loafers out of the duffle bag and discovered

cocaine in their soles (Tr. 32). Later, he found cocaine stored in the shoes Mr. Gonzalez was wearing

(Tr. 32). Both men were arrested.

                                              DISCUSSION
        The Fourth Amendment to the United States Constitution establishes the people’s right “to

be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.”

As the constitutional text suggests, the “touchstone of the Fourth Amendment is reasonableness.”

United States v. Knights, 534 U.S. 112, 118 (2001). The Fourth Amendment protects a person in his

home and on the street, in his room and in his car. It protects people, not places. Katz v. United States,

389 U.S. 347, 351 (1967); see also Terry v. Ohio, 392 U.S. 1, 8-9 (1968).

        Evidence seized in violation of Fourth Amendment rights must be excluded. Davis v. United

States, 564 U.S. 229, 231 (2011). The admissibility of evidence seized in violation of the Fourth


                                                     3
USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 4 of 8


Amendment is governed by federal law. United States v. Wilderness, 160 F.3d 1173, 1175 (7th Cir. 1998)

(“We have held repeatedly that evidence may be used [in a federal prosecution] whether or not its

acquisition violated state law.”). Accordingly, the court doesn’t consider whether the evidence here

would be excluded under state law; what matters is federal law. 1

        Law enforcement may stop a driver when it has probable cause to believe he violated a traffic

law. United States v. McDonald, 453 F.3d 958, 960 (7th Cir. 2006). Probable cause is “not a high bar.”

Kaley v. United States, 571 U.S. 320, 338 (2014). It “does not require an actual showing of criminal

activity, or even that the existence of criminal activity is more likely true than not.” United States v.

Howard, 883 F.3d 703, 707 (7th Cir. 2018) (quotations omitted). By definition, probable cause looks

to probabilities—“examining the totality of the circumstances in a common sense manner,” United

States v. Schaafsma, 318 F.3d 718, 722 (7th Cir. 2003), and the “factual and practical considerations of

everyday life on which reasonable and prudent men, not legal technicians, act,” Gerstein v. Pugh, 420

U.S. 103, 121 (1975) (quoting Brinegar v. United States, 338 U.S. 160, 175 (1949)).

        Probable cause is determined by reasonable conclusions drawn from the facts known to the

officer at the time of the search or arrest. Maryland v. Pringle, 540 U.S. 366, 371 (2003). A law

enforcement officer may act based on firsthand observations or the collective knowledge of law

enforcement when officers communicate with each other. United States. v. Williams, 627 F.3d 247, 252-

53 (7th Cir. 2010); United States v. Ellis, 499 F.3d 686, 690 (7th Cir. 2007). The court needn’t decide

whether Mr. Pina actually committed these traffic violations, only whether law enforcement had

probable cause to believe he did. See McDonald, 453 F.3d at 960.

        Even seemingly minor traffic violations can provide law enforcement officers probable cause

to stop a vehicle. See United States v. Lewis, 920 F.3d 483, 489 (7th Cir. 2019) (following a vehicle too



1Mr. Pina argues that Trooper Rasala’s conduct violates the Indiana Constitution. This argument is beside the
point of the Fourth Amendment analysis. See Wilderness, 160 F.3d at 1175.

                                                     4
USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 5 of 8


closely); United States v. Muriel, 418 F.3d 720, 724 (7th Cir. 2005) (same); United States v. Cashman, 216

F.3d 582, 586 (7th Cir. 2000) (driving with cracked windshield); United States v. Smith, 668 F.3d 427,

431 (7th Cir. 2012) (failing to signal for a turn); United States v. Smith, 80 F.3d 215, 219 (7th Cir. 1996)

(straddling lanes and failing to signal before a turn, and driving with cracked windshield); United States

v. Willis, 61 F.3d 526, 530 (7th Cir. 1995) (speeding).

        In Indiana, a driver must use his turn signal at least 200 feet before changing lanes or 300 feet

if traveling at least 50 miles per hour. See Ind. Code § 9-21-8-25. An officer may stop a driver he

observes violating this law. See Shorter v. State, 144 N.E.3d 829, 836-37 (Ind. Ct. App. 2020). Trooper

Rasala reasonably believed he saw Mr. Pina violate this law by changing lanes on a highway without

signaling at all and then changing lanes two additional times without adequate advance signaling.

        The court credits Trooper Rasala’s testimony concerning Mr. Pina’s abrupt lane change near

the 27.6-mile marker while traveling on I-94 given Trooper Rasala’s credibility on the stand, previous

experience with this precise location on I-94, his recall of details from the interaction, his line of sight,

the day’s conditions, and his focus on approaching traffic. Mr. Pina’s testimony that he “always” uses

his turn signal doesn’t indicate that he did so here 300 feet beforehand (given his speed at this location),

nor is it credible in light of Trooper Rasala’s testimony that the lane change was abrupt.

        In addition, though a law enforcement officer would have cause to recall his observation

here—the very moment he observed a traffic violation and based on his training—Mr. Pina would

have no cause to recall this particular lane change among many during his long trip from Texas given

that it occurred 8-10 minutes before Trooper Rasala ever pulled him over and thus 8-10 minutes

before Mr. Pina would have any impetus to commit it to sound memory. Witness recall can be shaky

even when there’s reason to commit an event to memory; it is far less reliable when a witness must try

to recall an event then unremarkable to him and unaccompanied by any trigger to remember it,

including whether he used his turn signal to make a lane change seven miles up the road. See, e.g., United


                                                     5
USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 6 of 8


States v. Marion, 404 U.S. 307, 331 n.3 (1971) (Douglas, J., concurring) (“With no knowledge that

criminal charges are to be brought against him, an innocent man has no reason to fix in his memory

the happenings on the day of the alleged crime. Memory grows dim with the passage of time.”)

(quoting Nickens v. United States, 323 F.2d 808, 813 (D.C. 1963) (Wright, J., concurring)). Mr. Pina’s

testimony nearly three months later about what he did 8-10 minutes before Trooper Rasala pulled him

over isn’t credible; nor does the court find his testimony credible that he “always” uses his turn signal

before a lane change, and in compliance with the presets of 200 or 300 feet.

        Trooper Rasala’s testimony concerning a violative lane change in the construction zone is

supported by Mr. Pina’s testimony. Mr. Pina testified that he had to change lanes quickly at one point

because the car in front of him was about to collide with traffic cones (Tr. 74-75). That corroborates

Trooper Rasala’s reasonable belief about another traffic violation—Mr. Pina switched lanes without

activating a turn signal in advance to avoid the vehicle in front of him. In short, Trooper Rasala had

probable cause to believe that Mr. Pina’s quick lane change was a violation of the law, even if Mr. Pina

was avoiding an accident. Trooper Rasala observed Mr. Pina’s truck. Trooper Rasala didn’t see the

vehicle in front of Mr. Pina’s truck.

        During the stop, Trooper Rasala searched the vehicle without a warrant. Warrantless searches

“are per se unreasonable under the Fourth Amendment—subject only to a few specifically established

and well-delineated exceptions.” Arizona v. Gant, 556 U.S. 332, 338 (2009) (quoting Katz v. United States,

389 U.S. 347, 357 (1967)). The government argues two exceptions here: probable cause to believe the

vehicle contained contraband, see United States v. Ross, 456 U.S. 798, 807-09 (1982), and Mr. Pina’s

consent to the search, see Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973). The government must

show by a preponderance of the evidence that an exception applies. United States v. Stewart, 902 F.3d

664, 674 (7th Cir. 2018). The government met its burden on both exceptions.




                                                    6
USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 7 of 8


        First, law enforcement may search a vehicle “if there is probable cause to believe the vehicle

contains contraband or evidence of a crime.” United States v. Williams, 627 F.3d 247, 251 (7th Cir.

2010). The scent of burnt marijuana—what Trooper Rasala and Trooper Maymi both smelled—

provided probable cause for a search. See United States v. Franklin, 547 F.3d 726, 733 (7th Cir. 2008);

see also Kizart, 967 F.3d at 695 (“That the smell of burnt marijuana gave [Officer] Russell probable

cause to search the sedan’s passenger compartment is not in dispute.”). Their observations—

independent of each other—were immediate and decisive. That the truck didn’t contain marijuana

doesn’t discredit their testimony. Mr. Gonzalez admitted he had smoked marijuana two or three days

before the stop and had smoked marijuana in the same truck a week before. Mr. Pina added that Mr.

Gonzalez smoked marijuana, echoing Mr. Gonzalez’s statement that is “all he does.”

        Second, Mr. Pina consented. Consent must be voluntary. Schneckloth, 412 U.S. at 222. The

court weighs the totality of the circumstances, United States v. White, 979 F.2d 539, 542 (7th Cir. 1992),

amid the following factors: “the age, education, and intelligence and . . . mental health and capability

of the person giving consent; whether the person giving consent did so immediately or only after

repeated requests by the police; whether physical coercion was used to obtain consent; and whether

the person giving consent was in custody,” United States v. Grap, 403 F.3d 439, 443 (7th Cir. 2005).

        Mr. Pina told Trooper Rasala to “go ahead and search” the truck—an unequivocal statement

of consent. Mr. Pina’s denial that he made this statement isn’t credible. He and his codefendant

effectively corroborated law enforcement’s testimony here, excepting only whether Mr. Pina

committed a lane violation or consented to the search (Tr. 81). Mr. Pina consented of his own initiative

and without prompting from law enforcement. He wasn’t physically coerced. Though detained, he

wasn’t arrested. See Berkemer v. McCarty, 468 U.S. 420, 437-38 (1984). Mr. Pina was thinking clearly

while interacting with Trooper Rasala; he offered a valid driver’s license and recalled geographic

locations. Trooper Rasala wasn’t required to warn Mr. Pina of the consequences of his consent, see


                                                    7
USDC IN/ND case 3:20-cr-00078-DRL-MGG document 37 filed 11/04/20 page 8 of 8


Ohio v. Robinette, 519 U.S. 33, 39-40 (1996), nor was he required to give Miranda warnings during this

routine traffic stop, see Berkemer, 468 U.S. at 440. Whatever subjective reasons Trooper Rasala had for

his search, objectively he had not just probable cause, but consent. See Bond v. United States, 529 U.S.

334, 338 n.2 (2000) (“[T]he subjective intent of the law enforcement officer is irrelevant in determining

whether that officer’s actions violate the Fourth Amendment. . . . [T]he issue is not his state of mind,

but the objective effect of his actions.”).

        Once Trooper Rasala had adequate cause to search the truck, he could lawfully search “all

parts of the vehicle in which contraband or evidence could be concealed, including closed

compartments, containers, packages, and trunks,” United States v. Richards, 719 F.3d 746, 754 (7th Cir.

2013) (quotation omitted), so long as it was “reasonable to believe” contraband would be found in

those places, see United States v. Zahursky, 580 F.3d 515, 523 (7th Cir. 2009). “[T]he smell of burnt

marijuana plus other suspicious activity may provide probable cause for the search of an entire vehicle

including its trunk,” Kizart, 967 F.3d at 698, or separate containers, Franklin, 547 F.3d at 735. The

duffle bag in the back seat of the truck’s crew cab falls reasonably within this scope. Accordingly, the

fruit of the poisonous tree doctrine isn’t implicated by the search or seizure here. See Wong Sun v. United

States, 371 U.S. 471, 484 (1963).

                                              CONCLUSION

        The Fourth Amendment prohibits unreasonable searches and seizures, not good police work

justified by probable cause. Law enforcement here had probable cause and otherwise acted reasonably

in the search and seizure. The court DENIES Mr. Pina’s motion to suppress evidence (ECF 31).

        SO ORDERED.
        November 4, 2020                                 s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    8
